            Case 3:20-cv-03131-JSC Document 68 Filed 07/01/20 Page 1 of 12




 1
 2
 3
 4
 5
 6
 7
 8
 9
                                  UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
11
     PACIFIC WINE DISTRIBUTORS, INC.;                )   Case No. 3:20-cv-03131-JSC
12                                                   )
     EQUALITY WINES LLC; KELLY
                                                     )   STIPULATION AND [PROPOSED] ORDER
13   KESKINEN; and RYAN SCHRUM-                      )
     HERRERA, individually and on behalf of all          FILING FED. R. CIV. P. 23(G)(3) INTERIM
                                                     )   CLASS COUNSEL APPLICATIONS
14   others similarly situated,                      )
                                                     )
15                                                   )
                  Plaintiffs,
                                                     )
16        v.                                         )
                                                     )
17   VITOL INC.; SK ENERGY AMERICAS,                 )
     INC.; and SK TRADING                            )
18                                                   )
     INTERNATIONAL CO. LTD.,                         )
19                                                   )
                  Defendants.
20                                                   )   Case No. 3:20-cv-03148-JSC
     FRICKE-PARKS PRESS, INC., JUSTIN
21   LARDINOIS, and VINCENT CENDEJAS, )
                                                     )
     individually and behalf of all others similarly )
22   situated,                                       )
                  Plaintiffs,                        )
23                                                   )
           v.
                                                     )
24                                                   )
     SK ENERGY AMERICAS, INC.;                       )
25   SK TRADING INTERNATIONAL                        )
26   CO. LTD.; VITOL INC.; and DOES 1-50, )
                                                     )
                   Defendants.                       )
27                                                   )
28                                              1
                         STIPULATION AND [PROPOSED] ORDER REGARDING
                              APPOINTING INTERIM CLASS COUNSEL
                                    CASE NO. 3:20-cv-03131-JSC
            Case 3:20-cv-03131-JSC Document 68 Filed 07/01/20 Page 2 of 12




 1   MARY HUDSON and ELIZABETH                   )   Case No. 3:20-cv-03217-JSC
     GENDRON, On Behalf of Themselves and        )
 2                                               )
     All Others Similarly Situated,              )
 3                                               )
                  Plaintiffs,                    )
 4        v.                                     )
                                                 )
 5                                               )
     VITOL INC., SK ENERGY AMERICAS,             )
 6   INC., and SK TRADING                        )
     INTERNATIONAL CO. LTD.,                     )
 7                                               )
                  Defendants.                    )
 8                                               )
                                                 )
 9   CASLER JOHNSTON, individually and           )   Case No. 3:20-cv-03238-JSC
     behalf of all others similarly situated,    )
10                                               )
                                                 )
11                Plaintiff,                     )
          v.                                     )
12                                               )
     VITOL, INC.; SK ENERGY AMERICAS,            )
13                                               )
     INC.; and SK TRADING                        )
14   INTERNATIONAL                               )
     CO. LTD.,                                   )
15                                               )
                   Defendants.                   )
16                                               )
                                                 )
17
     BOGARD CONSTRUCTION, INC., on               )   Case No. 3:20-cv-03267-JSC
18                                               )
     behalf of itself and all others similarly   )
19   situated,                                   )
                                                 )
20                                               )
                  Plaintiff,
          v.                                     )
21                                               )
                                                 )
22   VITOL, INC.; SK ENERGY AMERICAS,            )
     INC.; and SK TRADING                        )
23                                               )
     INTERNATIONAL
     CO. LTD.,                                   )
24                                               )
                                                 )
25                Defendants.                    )
26
27
28                                              2
                         STIPULATION AND [PROPOSED] ORDER REGARDING
                              APPOINTING INTERIM CLASS COUNSEL
                                    CASE NO. 3:20-cv-03131-JSC
            Case 3:20-cv-03131-JSC Document 68 Filed 07/01/20 Page 3 of 12




 1                                                  )   Case No. 3:20-cv-03427-JSC
     SCOTT KRAVITZ and NATASHA
                                                    )
 2   SARAVANJA, individually and on behalf of       )
     all others similarly situated,                 )
 3                                                  )
                  Plaintiffs,                       )
 4                                                  )
          v.
                                                    )
 5                                                  )
     SK ENERGY AMERICAS, INC.; SK                   )
 6   TRADING INTERNATIONAL                          )
     CO. LTD.; VITOL INC.; and DOES 1-50,           )
 7                                                  )
                                                    )
 8                 Defendants.                      )
                                                    )
 9
     ACCURATE TESTING & INSPECTION,                 )   Case No. 3:20-cv-03483-JSC
10                                                  )
     LLC., on behalf of itself and all others       )
11   similarly situated                             )
                                                    )
12                                                  )
                  Plaintiff,
          v.                                        )
13                                                  )
                                                    )
14   SK ENERGY AMERICAS, INC.; SK                   )
     TRADING INTERNATIONAL                          )
15                                                  )
     CO. LTD., VITOL NC., DAVID
     NIEMANN, and BRAD LUCAS                        )
16                                                  )
                                                    )
17                 Defendants.                      )
18                                                  )   Case No. 3:20-cv-03535-JSC
     BB&B BUSINESS GROUP and LARRY
                                                    )
19   GEORGE RIGHTMYER II., on behalf of             )
     themselves and all others similarly situated   )
20                                                  )
                  Plaintiffs,                       )
21                                                  )
          v.
                                                    )
22                                                  )
     VITOL, INC.; SK ENERGY AMERICAS,               )
23   INC.; SK TRADING INTERNATIONAL                 )
     CO. LTD.; DAVID NIEMANN; AND                   )
24                                                  )
     BRAD LUCAS,                                    )
25                                                  )
                   Defendants.                      )
26
27
28                                              3
                         STIPULATION AND [PROPOSED] ORDER REGARDING
                              APPOINTING INTERIM CLASS COUNSEL
                                    CASE NO. 3:20-cv-03131-JSC
            Case 3:20-cv-03131-JSC Document 68 Filed 07/01/20 Page 4 of 12




 1
     MARIE E. RICHARDSON, Individually and )          Case No. 3:20-cv-03678-JSC
                                                 )
 2   on Behalf of All Others Similarly Situated, )
                                                 )
 3                Plaintiff,                     )
          v.                                     )
 4                                               )
                                                 )
 5   SK ENERGY AMERICAS, INC.; SK                )
     TRADING INTERNATIONAL                       )
 6   CO. LTD.; VITOL INC.; DAVID                 )
     NIEMANN; and BRAD LUCAS,                    )
 7                                               )
                                                 )
 8                Defendants.                    )
                                                 )
 9
     ERIC GENNARO, individually and on            )   Case No. 3:20-cv-03705-JSC
10                                                )
     behalf of all others similarly situated,     )
11                                                )
                  Plaintiff,                      )
12                                                )
          v.
                                                  )
13                                                )
     VITOL INC.; SK ENERGY AMERICAS,              )
14   INC.; and SK TRADING                         )
     INTERNATIONAL                                )
15                                                )
     CO. LTD.,
                                                  )
16                                                )
                   Defendants.                    )
17                                                )
18                                                )   Case No. 4:20-cv-04101-JSC
     RAMA KOLESNIKOW, on behalf of
                                                  )
19   himself and all others similarly situated,   )
                                                  )
20                Plaintiff,                      )
          v.                                      )
21                                                )
                                                  )
22   VITOL INC.; SK ENERGY AMERICAS,              )
     INC.; and SK TRADING                         )
23   INTERNATIONAL                                )
     CO. LTD.,                                    )
24                                                )
                                                  )
25                 Defendants.                    )
                                                  )
26
27
28                                              4
                         STIPULATION AND [PROPOSED] ORDER REGARDING
                              APPOINTING INTERIM CLASS COUNSEL
                                    CASE NO. 3:20-cv-03131-JSC
           Case 3:20-cv-03131-JSC Document 68 Filed 07/01/20 Page 5 of 12




 1
     JOSE ENRIQUEZ, on behalf of himself and )    Case No. 3:20-cv-04122-JSC
                                             )
 2   all others similarly situated,          )
                                             )
 3                 Plaintiff,                )
           v.                                )
 4                                           )
                                             )
 5   SK ENERGY AMERICAS, INC.; SK            )
     TRADING INTERNATIONAL                   )
 6   CO. LTD.; VITOL INC.; DAVID             )
     NIEMANN; and BRAD LUCAS,                )
 7                                           )
                                             )
 8                 Defendants.               )
                                             )
 9
     CARPE CARMA, LLC, on behalf of itself    )   Case No. 5:20-cv-04138-VKD
10                                            )
     and all others similarly situated,       )
11                                            )
                Plaintiff,                    )
12                                            )
          v.
                                              )
13                                            )
     SK ENERGY AMERICAS, INC.; SK             )
14   TRADING INTERNATIONAL                    )
     CO. LTD.; VITOL INC.; DAVID              )
15                                            )
     NIEMANN; and BRAD LUCAS,
                                              )
16                                            )
                 Defendants.                  )
17                                            )
18
     POE VALLEY, LLC, on behalf of itself and )   Case No. 3:20-cv-04228-JSC
                                              )
19   all others similarly situated,           )
                                              )
20                 Plaintiff,                 )
           v.                                 )
21                                            )
                                              )
22   SK ENERGY AMERICAS, INC.; SK             )
     TRADING INTERNATIONAL                    )
23   CO. LTD.; VITOL INC.; DAVID              )
     NIEMANN; and BRAD LUCAS,                 )
24                                            )
                                              )
25                 Defendants.                )
                                              )
26
27
28                                            5
                       STIPULATION AND [PROPOSED] ORDER REGARDING
                            APPOINTING INTERIM CLASS COUNSEL
                                  CASE NO. 3:20-cv-03131-JSC
             Case 3:20-cv-03131-JSC Document 68 Filed 07/01/20 Page 6 of 12




 1                                        )        Case No. 5:20-cv-04293-NC
     DONALD HARRIS, individually and on
                                          )
 2   behalf of all others similarly situated,
                                          )
                                          )
 3                Plaintiff,              )
                                          )
 4                                        )
     V.
                                          )
 5                                        )
     SK ENERGY AMERICAS, INC.; SK         )
 6   TRADING INTERNATIONAL                )
 7   CO. LTD.; VITOL INC.; DAVID NIEMANN; )
     AND BRAD LUCAS,                      )
                                          )
 8                                        )
                         Defendants.      )
 9
10   CRAIG KELLY, on behalf of himself and all )   Case No. 3:20-cv-04339-KAW
                                               )
     others similarly situated,                )
11                                             )
                             Plaintiff,        )
12                                             )
     V.
                                               )
13                                             )
     SK ENERGY AMERICAS, INC.; SK              )
14   TRADING INTERNATIONAL                     )
     CO. LTD.; VITOL INC.; DAVID NIEMANN; )
15                                             )
     AND BRAD LUCAS,
                                               )
16                                             )
                           Defendants.         )
17                                             )
18
19
20
21
22
23
24
25
26
27
28                                               6
                          STIPULATION AND [PROPOSED] ORDER REGARDING
                               APPOINTING INTERIM CLASS COUNSEL
                                     CASE NO. 3:20-cv-03131-JSC
              Case 3:20-cv-03131-JSC Document 68 Filed 07/01/20 Page 7 of 12




 1           Pursuant to Federal Rule of Civil Procedure 23, Plaintiffs in the above-captioned cases
 2   (collectively, “Plaintiffs”), stipulate as follows:
 3           WHEREAS, the Plaintiffs have worked with Defendants on a Stipulation and Proposed Order
 4   regarding the consolidation of the above-captioned actions for all purposes up and through trial pursuant
 5   to Federal Rule of Civil Procedure 42(a) into the first-filed action and lowest case number 20-cv-03131
 6   with the new caption: In re California Gasoline Spot Market Antitrust Litigation;
 7           WHEREAS, the Plaintiffs, by and through their respective counsel, have conferred and agree
 8   that appointment of interim class counsel pursuant to Fed. R. Civ. P. 23(g)(3) is now appropriate;
 9           NOW THEREFORE, the Plaintiffs, through their respective counsel, hereby stipulate as follows:
10           1.      All signatories to this Stipulation certify that their clients consent to the assignment of
11                   Magistrate Judge Corley in this litigation for all purposes;
12           2.      Applications for appointment as interim class counsel shall be filed in the lowest
13                   numbered case, No. 3:20-cv-03131, within seven days after the entry of this Order;
14           3.      Applications shall consist of a letter of no longer than four, single-spaced pages, and no
15                   attachments other than firm or individual applicant resumes; and
16           4.      The Court will hold a hearing at its own discretion.
17           IT IS SO STIPULATED.
18                                                          Respectfully submitted,
19   Dated: June 30, 2020
20   By:     /s/ Christopher L. Lebsock                      By:     /s/ Dena C. Sharp
     Michael P. Lehmann (SBN 77152)                          Dena C. Sharp (State Bar No. 245869)
21
     Christopher L. Lebsock (SBN 184546)                     Jordan Elias (State Bar No. 228731)
22   Samantha J. Stein (SBN 302034)                          Adam E. Polk (State Bar No. 273000)
     HAUSFELD LLP                                            GIRARD SHARP LLP
23   600 Montgomery St., Suite 3200                          601 California Street, Suite 1400
     San Francisco, CA 94111                                 San Francisco, CA 94108
24
     Telephone: (415) 633-1908                               Tel: (415) 981-4800
25   Facsimile: (415) 358-4980                               Fax: (415) 981-4846
     mlehmann@hausfeld.com                                   dsharp@girardsharp.com
26   clebsock@hausfeld.com                                   jelias@girardsharp.com
27   sstein@hausfeld.com                                     apolk@girardsharp.com

28                                                 7
                            STIPULATION AND [PROPOSED] ORDER REGARDING
                                 APPOINTING INTERIM CLASS COUNSEL
                                       CASE NO. 3:20-cv-03131-JSC
              Case 3:20-cv-03131-JSC Document 68 Filed 07/01/20 Page 8 of 12




     Attorneys for Plaintiff Pacific Wine Distributors,   Attorneys for Plaintiffs Fricke-Parks Press, Inc.,
 1
     Inc., Equality Wines, LLC, Kelly Keskinen, and       Justin Lardinois, and Vincent Cendejas
 2   Ryan Schrum-Herrera

 3
                                                          By:    /s/ Todd A. Seaver
 4    By: /s/ Allan Steyer                                Todd A. Seaver
      Allan Steyer, Esq,                                  Joseph J. Tabacco, Jr.
 5
      D. Scott Macrae, Esq.                               BERMAN TABACCO
 6    Jill Manning, Esq.                                  44 Montgomery Street, Suite 650
      Suneel Jain, Esq.                                   San Francisco, CA 94104
 7    STEYER LOWENTHAL BOODROOKAS                         Telephone: (415) 433-3200
 8     ALVAREZ & SMITH LLP                                Facsimile: (415) 433-6382
      235 Pine Street, 15th Floor                         Email: jtabacco@bermantabacco.com
 9    San Francisco, California 94104                     tseaver@bermantabacco.com
      Telephone: (415) 421-3400
10    Facsimile: (415) 421-2234                           Attorneys for Plaintiff Bogard Construction, Inc.
11
      Attorneys for Plaintiff Casler Johnson
12
13
14    By: /s/ Betsy C. Manifold                           By: /s/ Tina Wolfson
      BETSY C. MANIFOLD                                   Tina Wolfson, SBN 174806
15    manifold@whafh.com                                  twolfson@ahdootwolfson.com
      RACHELE R. BYRD                                     Theodore W. Maya, SBN 223242
16    byrd@whafh.com                                      tmaya@ahdootwolfson.com
17    MARISA C. LIVESAY                                   Bradley K. King, SBN 274399
      livesay@whafh.com                                   bking@ahdootwolfson.com
18    BRITTANY N. DEJONG                                  Christopher E. Stiner, SBN 276033
      dejong@whafh.com                                    cstiner@ahdootwolfson.com
19
      WOLF HALDENSTEIN ADLER                              AHDOOT & WOLFSON, PC
20       FREEMAN & HERZ LLP                               10728 Lindbrook Drive
      750 B Street, Suite 1820                            Los Angeles, California 90024
21    San Diego, CA 92101                                 Telephone: (310) 474-9111
      Telephone: 619/239-4599                             Facsimile: (310) 474-8585
22
      Facsimile: 619/234-4599
23                                                        Attorneys for Plaintiffs Scott Kravitz and Natasha
      THOMAS H. BURT                                      Saravanja
24    WOLF HALDENSTEIN ADLER
25      FREEMAN & HERZ LLP
      burt@whafh.com
26    270 Madison Avenue
      New York, NY 10016
27    Telephone: (212) 545-4600
28                                                8
                           STIPULATION AND [PROPOSED] ORDER REGARDING
                                APPOINTING INTERIM CLASS COUNSEL
                                      CASE NO. 3:20-cv-03131-JSC
             Case 3:20-cv-03131-JSC Document 68 Filed 07/01/20 Page 9 of 12




     Facsimile: (212) 686-0114
 1
 2   Attorneys for Plaintiffs Mary Hudson and
     Elizabeth Gendron
 3
 4
     By: /s/ Francis A. Bottini, Jr.                 By: /s/ Whitney E. Street
 5   Francis A. Bottini, Jr. (SBN 175783)            Whitney E. Street (CA Bar No. 223870)
     Albert Y. Chang (SBN 296065)                    BLOCK & LEVITON LLP
 6   Yury A. Kolesnikov (SBN 271173)                 100 Pine Street, Suite 1250
 7   BOTTINI & BOTTINI, INC.                         San Francisco, CA 94111
     7817 Ivanhoe Avenue, Suite 102                  Tel.: (415) 968-1852
 8   La Jolla, California 92037                      Fax: (617) 507-6020
     Telephone: (858) 914-2001                       wstreet@blockesq.com
 9   Facsimile: (858) 914-2002
10   fbottini@bottinilaw.com                         Gregory S. Asciolla (admitted pro hac vice)
     achang@bottinilaw.com                           Karin E. Garvey (admitted pro hac vice)
11   ykolesnikov@bottinilaw.com                      Robin A. van der Meulen (admitted pro hac vice)
                                                     Ethan H. Kaminsky (admitted pro hac vice)
12   Attorneys for Plaintiff Accurate Testing &      LABATON SUCHAROW LLP
13   Inspection, LLC                                 140 Broadway
                                                     New York, NY 10005
14                                                   Tel: (212) 907-0700
                                                     Fax: (212) 818-0477
15   By: /s/ Aaron M. Sheanin                        gasciolla@labaton.com
16   Aaron M. Sheanin (SBN 214472)                   kgarvey@labaton.com
     ROBINS KAPLAN LLP                               rvandermeulen@labaton.com
17   2440 W El Camino Real, Suite 100                ekaminsky@labaton.com
     Mountain View, CA 94040
18
     Tel: (650) 784-4040                             Attorneys for Plaintiffs BB&B Business Group
19   Fax: (650) 784-4021                             and Larry George Rightmyer II
     asheanin@robinskaplan.com
20
     Attorney for Plaintiff Eric Gennaro
21
22
     By: /s/ Jonathan M. Jagher
23   Eustace de Saint Phalle
24   Rains Lucia Stern
     St. Phalle & Silver, PC
25   2300 Contra Costa Blvd.
     Pleasant Hill, CA 94523
26   Tel. (415) 341-9341 Ň Fax: (925) 609-1690
27   edesaintphalle@rlslawyers.com
     Jonathan M. Jagher (pro hac vice forthcoming)
28                                              9
                         STIPULATION AND [PROPOSED] ORDER REGARDING
                              APPOINTING INTERIM CLASS COUNSEL
                                    CASE NO. 3:20-cv-03131-JSC
            Case 3:20-cv-03131-JSC Document 68 Filed 07/01/20 Page 10 of 12




     Kimberly A. Justice (pro hac vice forthcoming)      By /s/ M. Elizabeth Graham
 1
     FREED KANNER LONDON & MILLEN                        GRANT & EISENHOFER P.A.
 2   LLC                                                 M. Elizabeth Graham
     923 Fayette St                                      One Market Street
 3   Conshohocken, PA 19428                              Spear Street Tower, 36th Floor
     Tel. (610) 234-6487Ň Fax: (224) 632-4521            San Francisco, CA 94105
 4
     jjagher@fklmlaw.com                                 Telephone: (415) 293-8210
 5   kjustice@fklmlaw.com                                Facsimile: (415) 789-4367
                                                         egraham@gelaw.com
 6   Douglas A. Millen (pro hac vice forthcoming)
 7   Robert J. Wozniak, Jr. (pro hac vice forthcoming)   Robert Eisler (pro hac vice forthcoming)
     FREED KANNER LONDON & MILLEN                        Deborah Elman (pro hac vice forthcoming)
 8   LLC                                                 GRANT & EISENHOFER P.A.
     2201 Waukegan Rd, Suite 130                         485 Lexington Avenue
 9   Bannockburn, IL 60015                               New York, New York 10017
10   Tel. (224) 632-4500 Ň Fax: (224) 632-4521           Telephone: (646) 722-8500
     dmillen@fklmlaw.com                                 Fax: (646) 722-8501
11   rwozniak@fklmlaw.com                                reisler@gelaw.com
12                                                       delman@gelaw.com
     Attorneys for Plaintiff Rama Kolesnikow
13                                                       Attorneys for Plaintiff Marie E. Richardson
14
      By /s/ Todd D. Carpenter
15    Todd D. Carpenter (CA Bar No. 234464)              /s/ Adam J. Zapala
16    Eric D. Zard (CA Bar No. 323320)                   Joseph W. Cotchett
      CARLSON LYNCH LLP                                  Adam J. Zapala
17    1350 Columbia St., Ste 603                         Elizabeth T. Castillo
      San Diego, CA 92101                                Reid W. Gaa
18
      Telephone: 619-762-1900                            COTCHETT PITRE & McCARTHY, LLP
19    Facsimile: 619-756-6991                            840 Malcolm Road, Suite 200
      tcarpenter@carlsonlynch.com                        Burlingame, CA 94010
20    ezard@carlsonlynch.com                             Tel: (650) 697-6000
21                                                       Fax: (650) 697-0577
      Katrina Carroll                                    jcotchett@cpmlegal.com
22    CARLSON LYNCH, LLP                                 azapala@cpmlegal.com
      111 W. Washington St., Ste. 1240                   ecastillo@cpmlegal.com
23    Chicago, Illinois 60602                            rgaa@cpmlegal.com
24    Telephone: (312) 750-1265
      kcarroll@carlsonlynch.com
25
      Attorneys for the Plaintiff Jose Enriquez
26
27
28                                             10
                         STIPULATION AND [PROPOSED] ORDER REGARDING
                              APPOINTING INTERIM CLASS COUNSEL
                                    CASE NO. 3:20-cv-03131-JSC
           Case 3:20-cv-03131-JSC Document 68 Filed 07/01/20 Page 11 of 12




     By: /s/ Daniel J. Mulligan                R. Alexander Saveri (SBN 173102)
 1
     DEREK G. HOWARD LAW FIRM, INC.            Cadio Zirpoli (SBN 179108
 2   Derek G. Howard [SBN 118082]              Sarah Van Culin (SBN 293181)
     Derek@derekhowardlaw.com                  Anjalee M. Behti (SBNK 324414)
 3   42 Miller Avenue
     Mill Valley, CA 94941                     SAVERI & SAVERI, INC.
     Ph: (415) 432-7192                        706 Sansome St., #200
 4
                                               San Francisco, CA 94111
 5   JENKINS MULLIGAN & GABRIEL LLP            Tel: (415) 217-6810
     Daniel J. Mulligan [SBN 103129]           Fax: (415) 217-6813
 6   10085 Carroll Canyon Rd., Ste. 210        rick@saveri.com;
     San Diego, CA 92131                       cadio@saveri.com;
 7   858-527-1792
     dan@jmglawoffices.com                     sarah@saveri.com
 8                                             anjalee@saveri.com
     Attorneys for Plaintiff Poe Valley LLC
 9                                             /s/ Dennis Stewart
     /s/ Christopher T. Micheletti             Dennis Stewart (SBN 99152)
10   Christopher T. Micheletti (SBN 136446)    Kirk B. Hulett (SBN 110726)
11   Judith A. Zahid (SBN 215418)              GUSTAFSON GLUEK PLLC
     Qianwei Fu (SBN 242669)
     ZELLE LLP                                 600 B Street
12                                             17th Floor
     44 Montgomery Street, Suite 3400
13   San Francisco, CA 94104                   San Diego, CA 92101
     Telephone: (415) 693-0700                 Telephone: (619) 595-3299
14   cmicheletti @zelle.com                    dstewart@gustafsongluek.com
     jzahid@zelle.com                          khulett@gustafsongluek.com
15   qfu@zelle.com
16   James R. Martin (SBN 173329)              Daniel E. Gustafson
     Jennifer Duncan Hackett (pro hac vice     Daniel C. Hedlund
17   forthcoming)                              Daniel J. Nordin
     ZELLE LLP                                 Ling S. Wang
18   1775 Pennsylvania Avenue, NW, Suite 375   GUSTAFSON GLUEK PLLC
     Washington, D.C. 20006                    Canadian Pacific Plaza
19   Telephone: (202) 899-4100
     jmartin@zelle.com                         120 South Sixth Street, Suite 2600
20   jhackett@zelle.com                        Minneapolis, MN 55402
                                               Telephone: (612) 333-8844
21
     Attorneys for Plaintiff Craig Kelly       dgustafson@gustafsongluek.com
22                                             dhedlund@gustafsongluek.com
                                               dnordin@gustafsongluek.com
23                                             lwang@gustafsongluek.com
                                               
24
                                               Counsel for Plaintiff Donald Harris
25
26
27
28                                            11
                        STIPULATION AND [PROPOSED] ORDER REGARDING
                             APPOINTING INTERIM CLASS COUNSEL
                                   CASE NO. 3:20-cv-03131-JSC
             Case 3:20-cv-03131-JSC Document 68 Filed 07/01/20 Page 12 of 12




                                                            Randy Renick (SBN179652)
 1
                                                            Cornelia Dai (SBN 207435)
 2                                                          HADSELL STORMER RENICK & DAI LLP
                                                            128 North Fair Oaks Avenue, Suite 204
 3                                                          Pasadena, California 91103-3645
                                                            Tel: (626) 585-9600
 4
                                                            Fax: (626) 577-7079
 5                                                          rrr@hadsellstormer.com
                                                            cdai@hadsellstormer.com
 6
 7                                                          Attorneys for Plaintiff Carpe Carma, LLC

 8
 9                                                ATTESTATION

10          I, Dena C. Sharp, am the ECF User whose ID and password are being used to file this document.
11   In compliance with Civil L.R. 5-1(i)(3), I hereby attest that all counsel have concurred in this filing.
12                                                         /s/ Dena C. Sharp
13
14
15                                            [PROPOSED] ORDER
16          PURSUANT TO STIPULATION, IT IS SO ORDERED.
17
18
19   Date: __________________________
             July 1, 2020                                  ______________________________
                                                            __
                                                             ________
                                                                   _ ____________________
                                                                                       ____
                                                           HON. JAC
                                                                 ACQUELINE SCOTT CORLEY
                                                                                      Y
20
                                                           UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28                                               12
                           STIPULATION AND [PROPOSED] ORDER REGARDING
                                APPOINTING INTERIM CLASS COUNSEL
                                      CASE NO. 3:20-cv-03131-JSC
